Citation Nr: 0937817	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

This appeal was remanded by the Board in February 2009 for 
additional evidentiary development.  For the reasons 
discussed below, the Board finds that there has not been 
substantial compliance with the remand directives and that it 
may not proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that the RO did not fully comply 
with the remand directives in the February 2009 Board remand.  
The Board requested that the RO attempt to verify, through 
Department of Defense records, whether any members of an 
explosive ordinance disposal (EOD) team were killed as a 
result of an explosion in a bomb yard at K-55 in Osan, Korea 
during May or June 1953.  The RO submitted a request to the 
Joint Services Records Research Center (JSRRC) in July 2009 
to verify whether there was an explosion in a bomb dump in 
June 1953 with causalities.  There is no evidence in the 
record that JSRRC provided a response.  Furthermore, in 
February 2009, the Board requested after the RO attempted to 
verify the Veteran's claimed stressor, the RO was to 
readjudicate the claim and provide a supplemental statement 
of the case if the benefit sought on appeal remains denied.  
The record does not contain any evidence that the RO 
readjudicated the Veteran's claim.  Based on the foregoing, 
the Board finds that a remand is necessary in order to comply 
with the previous remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should attempt to verify, 
through Department of Defense records, 
whether any members of an EOD team were 
killed as a result of an explosion in a 
bomb yard at K-55 in Osan, Korea during 
May and June 1953.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement service connection 
for PTSD, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto. 
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



